EXHIBIT 10.1

 

STOCK OPTION GRANT AGREEMENT

 

THIS AGREEMENT, made as of this 12th day of May, 2004 between J.CREW GROUP INC.
(the “Company”) and Millard S. Drexler (the “Participant”).

 

WHEREAS, the Company has adopted and maintains and the shareholders of the
Company have approved the J.Crew Group, Inc. 2003 Equity Incentive Plan (the
“Plan”) to promote the interests of the Company and its stockholders by
providing the Company’s key employees and others with an appropriate incentive
to encourage them to continue in the employ of the Company and to improve the
growth and profitability of the Company;

 

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.               Grant of Options.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby Grants to the
Participant the following NON-QUALIFIED STOCK OPTIONS (collectively, the
“Options”):

 

(a)          Premium Option Tranche 1.  An Option with respect to 836,889 shares
of Common Stock of the Company (the “Premium Option Tranche 1”); and

 

(b)         Premium Option Tranche 2.  An Option with respect to 836,889 shares
of Common Stock of the Company (the “Premium Option Tranche 2” and together with
the Premium Option Tranche 1, the “Premium Options”).

 

2.               Grant Date.  The Grant Date of the Options hereby granted is
March 26, 2004.

 

3.               Incorporation of the Plan; Modification of Specific Sections of
the Plan.

 

(a)          Incorporation of the Plan.  Except as otherwise provided herein,
all terms, conditions and restrictions of the Plan are incorporated herein and
made part hereof as if stated herein.  Notwithstanding anything to the contrary
in the Plan, if there is any conflict between the terms and conditions of the
Plan and this Agreement, the terms and conditions of this Agreement, as
interpreted by the Committee, shall govern.  Unless otherwise indicated herein,
all capitalized terms used herein shall have the meanings given to such terms in
the Plan.  Notwithstanding anything to the contrary in the Plan, the Committee
shall interpret the Plan and this Agreement in a manner consistent with the
terms of the Plan and this Agreement and such interpretation and determination
shall be final and binding on all parties.

 

(b)         Modification of Sections 5.11 and 5.12 of the Plan.

 

(i)             Section 5.11.  The last sentence of Section 5.11 of the Plan
shall not apply to the Options, unless the Participant provides his prior
written consent to such application.

 

(ii)          Section 5.12.  The last sentence of Section 5.12 of the Plan shall
not apply to the Options, unless the Participant provides his prior written
consent to such application.  The remaining provisions of Section 5.12 of the
Plan shall be applicable to the Options only to the extent that the rights in
such Section are being exercised in connection with the exercise of and in
accordance with the terms of Sections 5(a) or 5(b) of the Stockholders’
Agreement, dated as of January 24, 2003, between the Company, the Participant
and TPG Partners II, L.P. (the “Stockholders’ Agreement”).

 

4.               Exercise Price.  The exercise price of each share underlying
the Options are as follows:

 

(a)          Premium Option Tranche 1.  $15.00 per share; and

 

(b)         Premium Option Tranche 2.  $25.00 per share.

 

5.               Vesting Date.  The Options shall become exercisable as
follows:  25% of the shares of Common Stock underlying each Option shall vest on
January 27, 2005; 25% of the shares of Common Stock underlying each Option shall
vest on January 27, 2006; 25% of the shares of Common Stock underlying each
Option shall vest on January 27, 2007; and 25% of the shares of Common Stock
underlying each Option shall vest on January 27, 2008; provided that the Service
Period (as defined in the

 

--------------------------------------------------------------------------------


 

Services Agreement, dated as of January 24, 2003, between the Company, J. Crew
Operating Corp., the Participant and Millard S. Drexler, Inc. (the “Services
Agreement”)) has not terminated as of each such applicable Vesting Date. 
Notwithstanding the foregoing, (i) in the event that the Company terminates the
Services without Cause (as each term is defined in the Services Agreement) or
the Participant terminates the Services for Good Reason (as defined in the
Services Agreement) prior to the consummation of a Change in Control (as defined
in the Plan), that portion of each Option that would have become vested and
exercisable on the next succeeding Vesting Date shall vest and become
immediately exercisable and any remaining portion of each Option that has not
become vested and exercisable shall immediately expire and be forfeited, (ii) in
the event that, within the two-year period following the consummation of a
Change in Control, the Company terminates the Services without Cause or the
Participant terminates the Services for Good Reason, all or any portion of each
Option that has not yet become exercisable shall vest and become immediately
exercisable, or (iii) if the Service Period terminates for any other reason, any
portion of each Option which has not become exercisable on the date of
termination of the Services shall immediately expire and be forfeited.  For the
avoidance of doubt, the last sentence of Section 2(d) of the Plan does not apply
to this Agreement.

 

6.               Expiration Date.  Subject to the provisions of the Plan and
this Agreement, with respect to the Options (or any portions thereof) which have
not become exercisable, the Options shall expire on the date the Services are
terminated for any reason, and with respect to the Options (or any portions
thereof) which have become exercisable, the Options shall expire on the earlier
of (A) the tenth anniversary of the date of Grant, (B) the commencement of
business on the date the Services are terminated for Cause, (C) ninety days
after the Services are terminated by the Participant without Good Reason, or (D)
the second anniversary of the date the Services are terminated (x) on account of
the Participant’s death or Disability,  (y) by the Company without Cause, or (z)
by the Participant for Good Reason.

 

7.               Right to Quarterly Reports.  Following a termination of the
Participant’s Employment, as soon as reasonably practicable following its
receipt of a written request from the Participant, the Company shall provide the
Participant with a quarterly valuation of the Fair Market Value per share of
Common Stock.

 

8.               Delays or Omissions.  No delay or omission to exercise any
right, power, or remedy accruing to any party hereto upon any breach or default
of any party under this Agreement, shall impair any such right, power or remedy
of such party nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  Any waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party or any provisions or conditions of this
Agreement, shall be in writing and shall be effective only to the extent
specifically set forth in such writing.

 

9.               Limitation on Transfer.  During the lifetime of the
Participant, the Options shall be exercisable only by the Participant and a
Permitted Transferee under this Section 9.  The Options shall not be Transferred
otherwise than in accordance with the terms and conditions of Section 5.6 of the
Plan and Sections 5(a) or 5(b) of the Stockholders’ Agreement.  In the event of
any such Transfer, such trust or custodianship or transferee shall be subject to
all the restrictions, obligations, and responsibilities as apply to the
Participant under the Plan and this Agreement and shall be entitled to all the
rights of the Participant under the Plan.  All shares of Common Stock obtained
pursuant to the Options granted herein shall not be Transferred except as
provided in the Plan and, where applicable, the Stockholders’ Agreement.  In the
event of any purported Transfer of any portion of the Options in violation of
the provisions of the Plan and this Agreement, such purported Transfer shall, to
the extent permitted by applicable law, be void and of no effect.

 

10.         Integration.  This Agreement, the Plan and the Stockholders’
Agreement, and the other documents referred to herein or delivered pursuant
hereto which form a part hereof contain the entire understanding of the parties
with respect to its subject matter.  There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth herein, in the
Plan, the Services Agreement and the Stockholders’ Agreement.  This Agreement,
the Plan, the Services Agreement and the Stockholders’ Agreement supersede all
prior agreements and understandings between the parties with respect to its
subject matter.

 

11.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

12.         Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of NEW YORK, without
regard to the provisions governing conflict of laws.

 

13.         Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan.  The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan, this Agreement and the Option shall be final and conclusive.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own behalf, thereby representing that the
Participant has carefully read and understands this Agreement and the Plan as of
the day and year first written above.

 

 

J.CREW GROUP INC.

 

 

 

 

 

  /s/ Amanda Bokman

 

 

By:  Amanda Bokman

 

Title:Chief Financial Officer

 

 

 

 

 

   /s/ Millard S. Drexler

 

 

Millard S. Drexler

 

--------------------------------------------------------------------------------